DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Response to Amendment
The Applicant’s amendments filed on 07/09/2021 have been acknowledged and entered for consideration. Claims 2-4, 7, 9, 11 and 13 have been previously cancelled. Claims 6, 8, 10, 12 have been currently cancelled. New claims 14-17 have been added. Claims 1, 5, 14-17 remain pending in the current application. Applicant’s amendments are in response to the Advisory Office Action mailed on 06/25/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 14-17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Heo et al. (WO 2020/055159 A1) (See attached translation WO2020055159A1.pdf for mapping).

Regarding claim 1 (Currently Amended), Heo et al. disclose a decoder for intra prediction of a video block ([0128], L1143-1146; Fig. 2 shows the decoder), comprises: 
one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475); and 
a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors ([0303], L2434-2437), configures the decoder to:
determine whether a left neighboring block of a current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it ); 
determine whether an above neighboring block of the current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
use a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset -4, an intra prediction mode corresponding to the vertical mode with an offset 4, orderly ([0171], L1560-1562; It discloses that the MPM list is created by searching the blocks in specific order as shown in Fig. 14, whereas the final MPM list is created in a another specific order as shown in Fig. 18, reference numeral S1804, where mpm_idx runs from 0 through 5, where mpm_idx 0 representing the Planar mode, mpm_idx 1 indicates DC mode, mpm_idx 2 indicates Vertical mode, and so on so forth), as a set of most probable modes (Fig. 18 shows the flow diagram of generating MPM list from the prediction modes of the left and upper neighboring prediction blocks based on different conditions. S1804 shows the list of MPM candidates. In S1802, when L>DC_idx is false, meaning either L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0), the MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4), 
when the left neighboring block of the current coding block is available, the above neighboring block of the current coding block is not available and an intra prediction mode of the left neighboring block is determined to be a DC mode (Fig. 14; [0162], L1506-1507, [0163]; it discloses that when the following condition is met, i.e., one of F or G is not available, e.g., G is not available and F is available, then F is set to be a DC mode. It is to be noted that, when it is said one of the two is not available, it means the other one is available. Therefore, if G is not available, which is the above neighboring block of the current coding block as per Fig. 14, then F is available, which is the left neighboring block of the current coding block as per Fig. 14, then the intra-prediction mode of F (the left neighboring block which is available) is set to DC mode); 
obtain a value of a Most Probable Modes (MPM) flag for the current coding block ([0013], L119-121); 
obtain a MPM index value for the current coding block ([0008], L73-75; [0149], L1379-1382; [0160], L1492-1494; [0275], L2194-2195), wherein the MPM index value is used to indicate an index position from the set of most probable modes (In Fig. 18, reference numeral S1804 indicates mpm_idx values representing 6 MPM candidates starting from 0 through 5. Here mpm[0]=L indicates the mpm_idx 0 representing the Planar mode, mpm_idx 1 indicates DC mode, mpm_idx 2 indicates vertical mode, and so on so forth. Here the MPM index values (0[Wingdings font/0xE0]5) represent the index positions 0[Wingdings font/0xE0]5.Also in Fig. 14; [0198], it discloses that a left neighboring block and an upper neighboring block of a current block which are used as MPM candidates are based on the specific positions D and B, which means the MPM index is based on the positions of the neighboring blocks that are used as MPM candidates); 
obtain a value of the intra prediction mode for the current coding block based on the value of the MPM flag for the current coding block, the MPM index value for the current coding block and the set of most probable modes (Fig. 18-19; [0273]-[0276]; It discloses an mpm_flag as well as an mpm_idx),
wherein when the value of the MPM flag for the current coding block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0. In Fig. 18, reference numeral S1804, it is shown that mpm[0]=L, which indicates the Planar mode, which means the mpm_idx value, is 0 for Planar mode).
  
Regarding claim 5 (Previously Presented), Heo et al. disclose the decoder of claim 1, wherein when the value of the MPM flag for the current coding block is 0, the intra prediction mode for the current coding block is not equal to any one of the following intra prediction modes: 
a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset -4, or an intra prediction mode corresponding to the vertical mode with an offset 4 ([0146], L1362-1367; it discloses, if the MPM flag is not set (0), meaning MPM is not applied, the remaining intra prediction modes excluding the MPM modes are used. Since as per Fig. 17 (S1702) and Fig. 18 (S1804) the list of modes under MPM are a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4, therefore with MPM flag = 0, all those modes are excluded).  

14 (Currently Amended), Heo et al. disclose a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475) and storing instructions for execution by the one or more processors ([0303], L2434-2437), wherein the instructions, when executed by the one or more processors, configures a decoder to: 
determine whether a left neighboring block of a current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the left neighboring block); 
determine whether an above neighboring block of the current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
use a Planar mode, a DC mode, a vertical mode (VERIDX), a horizontal mode (HORIDX), an intra prediction mode corresponding to the vertical mode with an offset -4, an intra prediction mode corresponding to the vertical mode with an offset 4, orderly ([0171], L1560-1562; It discloses that the MPM list is created by searching the blocks in specific order as shown in Fig. 14, whereas the final MPM list is created in a another specific order as shown in Fig. 18, reference numeral S1804, where mpm_idx runs from 0 through 5, where mpm_idx 0 representing the Planar mode, mpm_idx 1 indicates DC mode, mpm_idx 2 indicates Vertical mode, and so on so forth), as a set of most probable modes (Fig. 18 shows the flow diagram of S1804 shows the list of MPM candidates. In S1802, when L>DC_idx is false, meaning either L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0), the MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4), wherein when the left neighboring block of the current coding block is available, the above neighboring block of the current coding block is not available and an intra prediction mode of the left neighboring block is determined to be a DC mode (Fig. 14; [0162], L1506-1507, [0163]; it discloses that when the following condition is met, i.e., one of F or G is not available, e.g., G is not available and F is available, then F is set to be a DC mode. It is to be noted that, when it is said one of the two is not available, it means the other one is available. Therefore, if G is not available, which is the above neighboring block of the current coding block as per Fig. 14, then F is available, which is the left neighboring block of the current coding block as per Fig. 14, then the intra-prediction mode of F (the left neighboring block which is available) is set to DC mode); 
obtain a value of a Most Probable Modes (MPM) flag for the current coding block ([0013], L119-121); 
obtain a MPM index value for the current coding block ([0008], L73-75; [0149], L1379-1382; [0160], L1492-1494; [0275], L2194-2195), wherein the MPM index value is used to indicate an index position from the set of most probable modes (In Fig. 18, reference numeral S1804 indicates mpm_idx values representing 6 MPM candidates starting from 0 through 5. Here mpm[0]=L indicates the mpm_idx 0 representing the Planar mode, mpm_idx 1 indicates DC mode, mpm_idx 2 indicates vertical mode, and so on so forth. Here the MPM index values Fig. 14; [0198], it discloses that a left neighboring block and an upper neighboring block of a current block which are used as MPM candidates are based on the specific positions D and B, which means the MPM index is based on the positions of the neighboring blocks that are used as MPM candidates); and 
obtain a value of the intra prediction mode for the current coding block based on the value of the MPM flag for the current coding block, the MPM index value for the current coding block and the set of most probable modes (Fig. 18-19; [0273]-[0276]; It discloses an mpm_flag as well as an mpm_idx), wherein when the value of the MPM flag for the current coding block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0. In Fig. 18, reference numeral S1804, it is shown that mpm[0]=L, which indicates the Planar mode, which means the mpm_idx value is 0 for Planar mode).  

Regarding claim 15 (Previously Presented), Heo et al. disclose the non-transitory computer-readable storage medium of claim 14, wherein when the value of the MPM flag for the current coding block is 0, the intra prediction mode for the current coding block is not equal to any one of the following intra prediction modes: a Planar mode, a DC mode, a vertical mode (VERIDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset -4, or an intra prediction mode corresponding to the vertical mode with an offset 4  ([0146], L1362-1367; it discloses, if the MPM flag is not set (0), meaning MPM is not applied, the remaining intra prediction modes excluding the MPM modes are used. Since as per Fig. 17 (S1702) and Fig. 18 (S1804) the list of modes under MPM are a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4, therefore with MPM flag = 0, all those modes are excluded).  

Regarding claim 16 (Currently Amended), Heo et al. disclose a method for intra prediction of a video block, comprising: 
determining whether a left neighboring block of a current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the left neighboring block); 
determining whether an above neighboring block of the current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
using a Planar mode, a DC mode, a vertical mode (VERIDX), a horizontal mode (HORIDX), an intra prediction mode corresponding to the vertical mode with an offset -4, an intra prediction mode corresponding to the vertical mode with an offset 4, orderly ([0171], L1560-1562; It discloses that the MPM list is created by searching the blocks in specific order as shown in Fig. 14, whereas the final MPM list is created in a another specific order as shown in Fig. 18, reference numeral S1804, where mpm_idx runs from 0 through 5, where mpm_idx 0 representing the Planar mode, mpm_idx 1 indicates DC mode, mpm_idx 2 indicates Vertical mode, and so on so forth), as a set of most probable modes (Fig. 18 shows the flow diagram of generating MPM list from the prediction modes of the left and upper neighboring prediction blocks based on different conditions. S1804 shows the list of MPM candidates. In S1802, when L>DC_idx is false, meaning either L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0), the MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4), wherein when the left neighboring block of the current coding block is available, the above neighboring block of the current coding block is not available and an intra prediction mode of the left neighboring block is determined to be a DC mode (Fig. 14; [0162], L1506-1507, [0163]; it discloses that when the following condition is met, i.e., one of F or G is not available, e.g., G is not available and F is available, then F is set to be a DC mode. It is to be noted that, when it is said one of the two is not available, it means the other one is available. Therefore, if G is not available, which is the above neighboring block of the current coding block as per Fig. 14, then F is available, which is the left neighboring block of the current coding block as per Fig. 14, then the intra-prediction mode of F (the left neighboring block which is available) is set to DC mode); 
obtaining a value of a Most Probable Modes (MPM) flag for the current coding block ([0013], L119-121); 
obtaining a MPM index value for the current coding block ([0008], L73-75; [0149], L1379-1382; [0160], L1492-1494; [0275], L2194-2195), wherein the MPM index value is used to indicate an index position from the set of most probable modes (In Fig. 18, reference numeral S1804 indicates mpm_idx values representing 6 MPM candidates starting from 0 through 5. Here mpm[0]=L indicates the mpm_idx 0 representing the Planar mode, mpm_idx 1 indicates DC mode, mpm_idx 2 indicates vertical mode, and so on so forth. Here the MPM index values (0[Wingdings font/0xE0]5) represent the index positions 0[Wingdings font/0xE0]5.Also in Fig. 14; [0198], it discloses that a left neighboring block and an upper neighboring block of a current block which are used as MPM candidates are based on the specific positions D and B, which means the MPM index is based on the positions of the neighboring blocks that are used as MPM candidates); and 
obtaining a value of the intra prediction mode for the current coding block based on the value of the MPM flag for the current coding block, the MPM index value for the current coding block and the set of most probable modes (Fig. 18-19; [0273]-[0276]; It discloses an mpm_flag as well as an mpm_idx), wherein when the value of the MPM flag for the current coding block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0. In Fig. 18, reference numeral S1804, it is shown that mpm[0]=L, which indicates the Planar mode, which means the mpm_idx value, is 0 for Planar mode).  

Regarding claim 17 (Previously Presented), Heo et al. disclose the method of claim 16, wherein when the value of the MPM flag for the current coding block is 0, the intra prediction mode for the current coding block is not equal to any one of the following intra prediction modes: a Planar mode, a DC mode, a vertical mode (VERIDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset -4, or an intra prediction mode corresponding to the vertical mode with an offset 4  ([0146], L1362-1367; it discloses, if the MPM flag is not set (0), meaning MPM is not applied, the remaining intra prediction modes excluding the MPM modes are used. Since as per Fig. 17 (S1702) and Fig. 18 (S1804) the list of modes under MPM are a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4, therefore with MPM flag = 0, all those modes are excluded).

Response to Arguments
Applicant's arguments filed on 07/09/2021 have been fully considered but they are not persuasive. 

The Applicant argues in P6 of the remark section regarding the rejection of independent claims under 35 USC 102(a)(2) by stating “At first, Applicant respectfully submits that an MPM index value, as claimed in the current application, and an index value corresponding to an intra prediction mode, as specified in Heo, are different. An MPM index value is used to indicate an index position in a set of most probable modes. Whereas, the index value corresponding to an intra prediction mode, as disclosed in Heo, is defined as one of 67 intra predictions modes available to the encoder or decoder of Heo. See Heo, Figure 13”.
 The Examiner cannot concur with the Applicant and respectfully disagrees. In several places of the Heo et al. reference, it discloses MPM index specifically, for example, in [0008], L73-75; [0149], L1379-1382; [0160], L1492-1494; [0275], L2194-2195, etc. in addition to showing in Fig. 18 where the number in bracket is the mpm_idx (mpm[0]). 

The Applicant argues in P7 of the remark section regarding the rejection of independent claims under 35 USC 102(a)(2) by stating “Amended claim 1 relates to a decoder for intra prediction of a video block. According to amended claim 1, when an intra prediction mode of the left neighboring block is DC mode and the above neighboring block of the current coding block is not available, the set of most probable modes constructed according to the amended claims 1 is (0,1, 50,18, 46, 54). Hence, when the value of the MPM flag for the current coding block is 1 and the MPM index value for the current coding block is 0. the intra prediction mode for the current coding block is determined to be a Planar mode (which value is 0).”
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the Applicant argues that the first underlined portion is part of amended claim 1. However, the Examiner could not find any recitation of that portion in the claim. The second underlined portion is part of the amended claim 1, but the Applicant’s argument is not persuasive because as shown in the rejection section, in Fig. 18, reference numeral S1804, it is shown that mpm[0]=L which indicates the Planar mode, which means the mpm_idx value is 0 for Planar mode when the MPM flag is set to be used.

The Applicant argues in P7-8 of the remark section regarding the rejection of independent claims under 35 USC 102(a)(2) by stating “Heo discloses a MPM list is constructed based on the intra prediction mode of the left neighboring block (“L”) and the intra prediction mode the above neighboring block (“A”). The first entry in the MPM lists disclosed in Heo, are always “L” {Heo, tables 3, 5, 9, 10, 12 and 13). When an intra prediction mode of the left neighboring block is DC mode and the above neighboring block of the current coding block is not available, the MPM list constructed according to Heo is (1, 0, 50,18, 46, 54). See Heo, tables 3, 9, and 10. Hence, Heo, when the value of the MPM flag for the current coding block is 1 and the MPM index value for the current coding block is 0. the intra prediction mode for the current coding block is DC mode (which value is 1)”.
Again, the Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the Applicant refers to different tables from Heo et al. reference showing the first entry in the MPM list is always “L”. It is not clear what does it have to do with the citations provided to reject the claim limitations regarding MPM flag and corresponding mpm index. The paragraphs and figures that were cited in the rejection does not include any of the tables that the Applicant has cited. In the current rejection, the Examiner has clearly cited Fig. 18, reference numeral S1804, where it is shown that mpm[0]=L (where the number in bracket is the mpm_idx (mpm[0])) which indicates the Planar mode, which means the mpm_idx value is 0 for Planar mode when the mpm flag is set to be used. Because Fig. 18  as a whole is valid only when MPM flag is set as evident from Fig. 19, S1901, [0273]. Therefore, the Examiner believes the reference of Heo et al. still teach the amended limitations of the independent claim 1 as well as the other newly added independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “INTRA-FRAME PREDICTION METHOD AND DEVICE” – Kim et al., US PGPub 2021/0176492 A1.
2. “METHOD AND APPARATUS FOR ENCODING/DECODING VIDEO, AND RECORDING MEDIUM STORING BIT STREAM” – Ko et al., US PGPub 2020/0296417 A1.

4. “INTRA VIDEO CODING USING A DECOUPLED TREE STRUCTURE” - Zhang et al., US PGPub 2018/0063553 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485